DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant has not claimed priority to another application. Application 16/940,087 was filed 7/27/2020. 

Information Disclosure Statement
The IDSs submitted on 7/27/2020 was previously considered. 

Status of Claims
Applicant’s claims, filed 12/06/2021, have been entered. Claims 1-3, 5, 7, 11-13, 15, 17, and 20 have been amended. Claims 4, 6, 14, and 16 have been canceled. Claims 1-3, 5, 7-13, 15, and 17-20 are currently pending in this application and have been examined.  

Allowable Subject Matter
As noted for reasons in the “Examiner’s Comment” section of this Office Action, claims 1-3, 5, 7-13, 15, and 17-20 (as interpreted) would be allowable if rewritten to overcome the claim rejection(s) under 35 U.S.C. 112 and 35 U.S.C. 101 set forth in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-13, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations of “items,” “users,” “associated user,” “associated item,” and “respective item” throughout the claim. It is unclear if the “users,” “associated users,” “each user” are the same or different from each other and when the claims recite “the user” and “a user” in lines 2, 19, and 20, it is unclear which “user” they are referring to. It is additionally unclear if the “items,” “associated item,” “respective item,” are the same or different from each other and when the claims recite “the item” in lines 2, 9, 12, 14, 15-17, and 20-22, it is unclear which “item” they are referring to. For purposes of compact prosecution, Examiner will interpret claim 1 as: 

“A method for recommending items to users of a recommendation system based on preferences of the users and inferred capacities of the items, the method performed by one or more processors of a recommendation system and comprising: 
determining, using an item matching engine of the recommendation system, a contribution value for each of a plurality of user-item pairs, each of the contribution values representing a degree to a user prefers an 
determining, for each of the items, an average number of users historically served by the item during a recurring time period; 
inferring, for each of the items, using a capacity evaluation engine of the recommendation system, a current capacity of the item based on the determined average number of users historically served by the item, where the current capacity represents a projected maximum number of users to which the item can be recommended within the recurring time period; and 
recommending, using a recommendation engine of the recommendation system, one or more of the items to a specific user in accordance with the projected maximum numbers of users to which each item can be recommended and the degree to which the specific user prefers each of the items.”

Claims 2, 3, 5, and 7-10 inherit the deficiencies noted in claim 1. Appropriate correction is required.

Claim 11 recites the limitations of “items,” “users,” “associated user,” “associated item,” and “respective item” throughout the claim. It is unclear if the “users,” “associated users,” “each user” are the same or different from each other and when the claims recite “the user” and “a user” in lines 24 and 25, it is unclear which “user” they are referring to. It is additionally unclear if the “items,” “associated item,” “respective item,” are the same or different from each other and when the claims recite “the item” in lines 9, 15, 19, 20, and 21, it is unclear which “item” they are referring to. For purposes of compact prosecution, Examiner will interpret claim 11 as: 



one or more processors; and 
a memory storing instructions that, when executed by the one or more processors, causes the recommendation system to perform operations including: 
determining, using an item matching engine of the recommendation system, a contribution value for each of a plurality of user-item pairs, each of the contribution values representing a degree to which a user prefers an 
determining, for each of the items, an average number of users historically served by the item during a recurring time period; 
inferring, for each of the items, using a capacity evaluation engine of the recommendation system, a current capacity of the item based on the determined average number of users historically served by the item, where the current capacity represents a projected maximum number of users to which the item can be recommended within the recurring time period; and 
recommending, using a recommendation engine of the recommendation system, one or more of the items to a specific user in accordance with the projected maximum numbers of users to which each item can be recommended and the degree to which the specific user prefers each of the items.

Claims 12, 13, 15, and 17-19 inherit the deficiencies noted in claim 11. Appropriate correction is required.


Claim 20 recites the limitations of “items,” “users,” “associated user,” “associated item,” and “respective item” throughout the claim. It is unclear if the “users,” “associated users,” “each user” are the same or different from each other and when the claims recite “the user” and “a user” in lines 2, 25, and 26, it is unclear which “user” they are referring to. It is additionally unclear if the “items,” “associated item,” “respective item,” are the same or different from each other and when the claims recite “the item” in lines 2, 17, 19, 20, and 21, it is unclear which “item” they are referring to. Finally, it is unclear if the “capacity evaluation engine” of line 18 is the same or different from the “capacity evaluation engine” of line 12. For purposes of compact prosecution, Examiner will interpret claim 20 as: 

“A method of recommending items to users of a recommendation system based on preferences of the users and inferred capacities of the items, the method performed by one or more processors and comprising: 
determining, using an item matching engine of the recommendation system, a contribution value for each of a plurality of user-item pairs, each of the contribution values representing a degree to which a user prefers an
determining, using a capacity evaluation engine of the recommendation system, a recommendation limit associated with the recommendation system, the recommendation limit representing a maximum number of items that can be recommended to each user; 
determining, for each of the items, an average number of users historically served by the item during a recurring time period; 
of the items, using [[a]]the capacity evaluation engine of the recommendation system, a current capacity of the item based on the determined average number of users historically served by the item, where the current capacity represents a projected maximum number of users to which the item can be recommended within the recurring time period; and
Ser. No.: 16/940,0876recommending, using a recommendation engine of the recommendation system, one or more of the items to a specific user in accordance with the projected maximum numbers of users to which each item can be recommended, the recommendation limit, and the degree to which the specific user prefers each of the items.”



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-13, 15, and 17-20 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-3, 5, 7-13, 15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1-3, 5, 7-10 and 20 are directed to processes and claims 11-13, 15, and 17-19 are directed to systems (see MPEP 2106.03). Claims 1, 11, and 20 are parallel in nature, therefore, the analysis will use claim 20 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 20 (representative) recites the abstract idea of “recommending items to users.” 
Specifically, claim 20 (representative) recites a method of “A method of recommending items to users of a recommendation system based on preferences of the users and inferred capacities of the items, the method…comprising: determining, using an item matching…of the recommendation system, a contribution value for each of a plurality of user-item pairs, each of the contribution values representing a degree to which a user prefers an item according to historical data representative of one or more historical interactions between the user and the item, and each of the items being a good, a service, content, or a vendor or provider of a good, a service, or content; determining, using a capacity evaluation…of the recommendation system, a recommendation limit associated with the 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 20 recites the abstract idea of “recommending items to users, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in claims 1, 11, and 20 are certain methods of organizing human activity because the systems/methods provide recommendations of one or more items to each of a plurality of users based on contribution values, the capacities of the plurality of items, and the recommendation limit (claim 20). Recommending items is a 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1, 11, and 20 includes additional elements such as an item matching engine, a capacity evaluation engine, a recommendation engine, one or more processors and a memory storing instructions. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. These descriptions of engines, one or more processors, and a memory storing instructions demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1, 11, and 20 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the 
Dependent claim(s) 2, 3, 5, 7-10, 12, 13, 15, and 17-19 do not aid in the eligibility of independent claims 1 and 11 as they merely act to provide further embellishments of the abstract idea recited in claims 1 and 11. Accordingly, claim(s) 2, 3, 5, 7-10, 12, 13, 15, and 17-19 is/are ineligible.



Response to Arguments
Applicant’s arguments filed 12/06/2021, with respect to the previous 35 USC §101 rejections have been fully considered but they are not persuasive. 
Applicant argues the amended claims are similar to the patent eligible claims in Finjan in that the amended claims recite specific steps that accomplish a result that realizes an improvement in computer functionality. Examiner respectfully disagrees. In Finjan the claims were directed to providing computer security by scanning a downloadable and attaching the results of that scan to the downloadable itself in the form of a “security profile” wherein the parties agreed that “Downloadable” should be construed to mean “an executable application program, which is downloaded from a source computer and run on the destination computer.” Specifically, the Federal Circuit identified the specification’s teachings that the claimed invention achieves benefits over the traditional “code-matching” systems, which simply look for the presence of known viruses in order to employ a new kind of file that enables a computer security system to do things it could not do before. The Federal Circuit also noted the distinction between the claims in Finjan that were directed to a non-abstract improvement in computer functionality and claims directed to computer security such as virus screening which is well-known and constitutes an abstract idea and performing the virus scan on an intermediary computer—so as to ensure that files are scanned before they can reach a user’s computer—is a “perfectly conventional” approach and is also abstract (Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1319 (Fed. Cir. 2016)). The instant claims are not directed to any improvement in computer operations but instead directed to an abstract idea of “recommending items to users” which is encompassed in the arguments on page 9 of the Remarks, that notes the claims are more specifically directed to “recommending items to users based on preferences of the users and inferred capacities of the items” which address a business challenge and is not a technological improvement. Examiner additionally notes the argued steps on page 9 of the Remarks do not show an improvement in the Finjan as they do not recite a technological improvement. 
Applicant argues on page 10 of the Remarks that the amended claims integrate the alleged abstract idea(s) (“recommending items to users”) into a practical application of that exception (Step 2A, Prong Two). Examiner respectfully disagrees. Examiner notes that in Step 2A, prong Two, examiners are to identify whether there are any additional elements recited in the claim beyond the judicial exception(s) and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. The 2019 PEG defines the phrase “integration into a practical application of the exception” to require the additional element(s) or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the Alice and Bascom). The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology (see MPEP 2106.04(a)(I)). The instant Specification does not disclose details such that one of ordinary skill in the art would recognize an improvement to the argued computer functionality. Applying this reasoning here, the claims are not directed to a particular machine, but rather merely implement an abstract idea using generic computer components. Finally, the claims do not effect a transformation or reduction of a particular article to a different state or thing. Therefore, the claims fail to satisfy the transformation prong of the Bilski machine-or-transformation test. For the reasons noted above, the additional elements do not integrate the abstract idea into a practical application. 
engine, a capacity evaluation engine, a recommendation engine, one or more processors and a memory storing instructions individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “recommending items to users” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). The instant claims are not directed to improving “the existing technological process” requiring the generic components to operate in an unconventional manner to achieve an improvement in computer functionality or requiring the non-conventional and non-generic arrangement of known, conventional pieces to improve a technical process. The additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly Examiner maintains the claims do not provide an inventive concept (i.e., the additional elements do not amount to significantly more than the exception itself).
Therefore, Examiner maintains the claims are ineligible.

35 USC §102 and 35 USC §103 rejections have been fully considered but are persuasive in view of the amended claims. Accordingly the previous 35 USC §102 and 35 USC §103 rejections have been withdrawn. 


Reasons for Indication of Allowable Subject Matter

The following is an examiner’s statement of reasons for indication of allowable subject matter:
	Claims 1-3, 5, 7-13, 15, and 17-20 (as interpreted) overcome the prior art. 
The present invention is directed towards recommending items to users. Independent claims 1, 11, and 20 teaches the novel and non-obvious features of: recommending items to users of a recommendation system based on preferences of the users and inferred capacities of the items, the method performed by one or more processors of a recommendation system and comprising: 
determining, using an item matching engine of the recommendation system, a contribution value for each of a plurality of user-item pairs, each of the contribution values representing a degree to which a user prefers an item according to historical data representative of one or more historical interactions between the user and the item, and each of the items being a good, a service, content, or a vendor or provider of a good, a service, or content; 
determining, for each of the items, an average number of users historically served by the item during a recurring time period; 
inferring, for each of the items, using a capacity evaluation engine of the recommendation system, a current capacity of the item based on the determined average number of users historically served by the item, where the current capacity represents a projected maximum number of users to which the item can be recommended within the recurring time period; and 
recommending, using a recommendation engine of the recommendation system, one or more of the items to a specific user in accordance with the projected maximum numbers of users to which each item can be recommended and the degree to which the specific user prefers each of the items.


While providing targeted recommendations based on user preferences is known, the specification of determining, using an item matching engine of the recommendation system, a contribution value for each of a plurality of user-item pairs, each of the contribution values representing a degree to which a user prefers an item according to historical data representative of one or more historical interactions between the user and the item, and each of the items being a good, a service, content, or a vendor or provider of a good, a service, or content; determining, for each of the items, an average number of users historically served by the item during a recurring time period; inferring, for each of the items, using a capacity evaluation engine of the recommendation system, a current capacity of the item based on the determined average number of users historically served by the item, where the current capacity represents a projected maximum number of users to which the item can be recommended within the recurring time period; and recommending, using a recommendation engine of the recommendation system, one or more of the items to a specific user in accordance with the projected maximum numbers of users to which each item can be recommended and the degree to which the specific user prefers each of the items is novel. Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 
The following reference has been identified as the most relevant prior art to the claimed invention(s). The prior art generally relates to recommending items based on user preferences. Milana recommending items to users of a recommendation system based on preferences of the users and inferred capacities of the items, the method performed by one or more processors of a recommendation system and comprising: determining, using an item matching engine of the recommendation system, a contribution value for each of a plurality of user-item pairs, each of the contribution values representing a degree to which a user prefers an item according to historical data representative of one or more historical interactions between the user and the item, and each of the items being a good, a service, content, or a vendor or provider of a good, a service, or content; determining, for each of the items, an average number of users historically served by the item during a recurring time period; inferring, for each of the items, using a capacity evaluation engine of the recommendation system, a current capacity of the item based on the determined average number of users historically served by the item, where the current capacity represents a projected maximum number of users to which the item can be recommended within the recurring time period; and recommending, using a recommendation engine of the recommendation system, one or more of the items to a specific user in accordance with the projected maximum numbers of users to which each item can be recommended and the degree to which the specific user prefers each of the items.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Indication of Allowable Subject Matter.”

Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Dumon et al. (US 2010/0262602 A1) discloses analyzing, ordering, and presenting item listings satisfying a search query by deriving a demand metric using the number of transactions concluded per the number of search impressions for the item listing. 	Reference B of the Notice of References Cited Jain et al. (US 2005/0096997 A1) discloses providing recommendations to shoppers by deriving information from purchase history.
	Reference C of the Notice of References Cited Gopal et al. (US 10,810,540 B1) discloses assuming a maximum quantity of items to be added or removed from an inventory location during an interaction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625